Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 1 of 43




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


                                                       :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                   :        CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                         :        3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                   :
AND ELIZABETH REINHART, M.D.                           :
                                                       :
                      PLAINTIFFS                       :
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, YALE NEW HAVEN                        :
HOSPITAL, INC., AND MANUEL LOPES                       :
FONTES, M.D.                                           :
                                                       :
                  DEFENDANTS                           :        JUNE 19, 2020
___________________________________________

       YALE UNIVERSITY’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION TO DISMISS, MOTION TO STRIKE AND MOTION FOR A MORE
                         DEFINITE STATEMENT

       Pursuant to Rules 12(b)(6), 12(f), and 12(e) of the Federal Rules of Civil Procedure, Rule

7(a) of the Local Rules of this Court, and the prefiling conference held before the Court on

May 13, 2020, the defendant, Yale University, hereby respectfully submits this Memorandum

of Law in support of its Motion to Dismiss, Motion to Strike, and Motion for a More Definite

Statement.

       In their May 29, 2020 Amended Complaint, the plaintiffs, Mia Castro, M.D., Heidi

Boules, M.D., Ashley Eltorai, M.D., Jodi-Ann Oliver, M.D., Lori-Ann Oliver, M.D., and

Elizabeth Reinhart, M.D., allege that Yale University discriminated against them on the basis

of sex under Title IX of the Education Amendments Act of 1972 (“Title IX”) and Title VII of


                           DONAHUE, DURHAM & NOONAN, P.C.
                              C ONCEPT P ARK • 741 BOSTON POST ROAD
                                   G UILFORD , C ONNECTICUT 06437
                             TEL: (203) 458-9168 • FAX: (203) 458-4424
                                          JURIS NO. 415438
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 2 of 43




the Civil Rights Act of 1964 (“Title VII”) (Counts One and Three). Drs. Castro and Eltorai

further allege that Yale University retaliated against them under Titles IX and VII (Counts Two

and Four). Dismissal of all Four Counts is appropriate for the following reasons. With respect

to the Title IX claims:

        1. All Title IX claims fail to state a claim because Title IX does not provide a private
           remedy for employment discrimination based on sex;

        2. Drs. Jodi-Ann and Lori-Ann Oliver’s Title IX hostile work environment claims fail to
           state a claim because they have not alleged severe or pervasive harassment by Dr.
           Manuel Lopes Fontes;

        3. Dr. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver’s Title IX hostile work
           environment claims fail to state a claim because the complaint does not contain an
           allegation that Yale University was on “actual notice” of any alleged wrongdoing;
           and

        4. Drs. Eltorai and Castro’s Title IX retaliation claims fail to state a claim because
           they have not alleged an adverse employment action which necessary to sustain a
           Title IX claim.

With respect to the plaintiffs’ Title VII claims:

        1. All Title VII hostile work environment claims must fail because the plaintiffs have
           not alleged severe or pervasive harassment by Dr. Fontes;

        2. Dr. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver’s Title IX hostile work
           environment claims fail to state a claim because they have not alleged that Yale
           University was on “actual notice” of any alleged wrongdoing; and

        3. Drs. Eltorai and Castro’s Title VII retaliation claims fail to state a claim because
           they have not alleged an adverse employment action which is necessary to sustain
           a Title VII claim.

        Therefore, the plaintiffs’ claims against Yale University should be dismissed in their

entirety.

        Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, Yale University has also

moved to strike Paragraphs 38 through 61 of the plaintiffs’ Amended Complaint—which describe



                                                2
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 3 of 43




in detail several prior and pending sexual misconduct lawsuits brought against Yale University

by parties not involved in the present litigation, as well as findings from a survey regarding sexual

harassment of undergraduate students at Yale University—and are “irrelevant, immaterial and

impertinent” within the meaning of Rule 12(f). Accordingly, those allegations should be stricken.

         Pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, Yale University has also

moved for a more definite statement of the allegations contained in Paragraphs 69-73, 76-77, 82-

88, 112 and 198, which reference unnamed physicians dubbed Drs. X and Y who have also

allegedly been sexually assaulted by Dr. Fontes. Yale University has also moved for a more

definite statement of the allegations contained in Paragraphs 91, 101, 107, 118, 136, 138, 140-

141, 146-147, 151, 157, 161-162, 164, 171, 176, 179, 180, 184, 190, 194-195, 199-201, which

reference various unnamed individuals who have either witnessed the alleged sexual harassment

or to whom complaints were made. Without knowing the names of the individuals mentioned

anonymously in all of those paragraphs, Yale University cannot properly respond to the

allegations of those paragraphs. Accordingly, the Court should order the plaintiffs to list the

names of the individuals in the paragraphs listed above.

I.       FACTUAL BACKGROUND

         A.       Relationship Between the Parties

         The plaintiffs initiated the present action against Yale University, Yale New Haven

Hospital, and Dr. Fontes, by way of a Complaint dated March 12, 2020. The plaintiffs filed an

Amended Complaint on May 29, 2020.1 All six plaintiffs are anesthesiologists. Drs. Boules,


1  On June 12, 2020, plaintiffs’ counsel contacted defense counsel to inquire if Yale University consented to the
filing of a second amended complaint adding claims under the Connecticut Fair Employment Practices Act
(“CFEPA”). Yale University did not consent because the CFEPA claims asserted by Drs. Castro, Boules, Eltorai,
and Jodi-Ann Oliver are barred by the statute of limitations. Pursuant to Conn. Gen. Stat. § 46a-82(f), the


                                                       3
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 4 of 43




Eltorai, Jodi-Ann Oliver, and Lori-Ann Oliver are attending physicians; Dr. Castro will finish

her anesthesiology fellowship on June 30, 2020; and Dr. Reinhart is about to complete her

residency. (Amended Complaint, at ¶¶ 21-26.) The plaintiffs allege that they are employed by

both Yale University and Yale New Haven Hospital.2 (Id.) In their Amended Complaint, the

plaintiffs allege that they were sexually harassed by the co-defendant, Dr. Fontes, during the

course of their employment.

         B.       None of the Plaintiffs Have Alleged an Adverse Employment Action

         The Amended Complaint does not contain any allegation whatsoever that Yale

University took an adverse employment action against any of the plaintiffs; none of the

plaintiffs allege that they were terminated or demoted, or that their compensation packages


plaintiffs were required to file their CFEPA claims with the Commission on Human Rights and Opportunities
(“CHRO”) within 180 days after the alleged acts of sexual harassment occurred, with the exception that if the
alleged acts took place on or after October 1, 2019, they had 300 days to file. The plaintiffs filed their complaints
alleging violations of Title VII and CFEPA with the CHRO on May 1, 2020. On December 4, 2019, Drs. Castro,
Reinhart, Boules, and Eltorai filed charges of discrimination with the EEOC; Drs. Lori-Ann and Jodi-Ann Oliver
filed their charges the following day. Although the plaintiffs contend that the EEOC charges were cross-filed
with the CHRO in December, 2019, the “dual filing” provision of the current worksharing agreement between
the EEOC and CHRO only applies to the plaintiffs’ Title VII claims, not to their state employment law claims
asserted under CFEPA. See Edwards v. William Raveis Real Estate, 2009 U.S. Dist. LEXIS 42400 (D. Conn.
May 18, 2009) (Hall, J.) (“Edwards concedes that she did not file a complaint with the CHRO…Instead, she
asserts that because she filed a charge with the EEOC, she satisfied her obligations under CFEPA because the
EEOC and CHRO have a work-sharing agreement. The court disagrees.”); Paris-Purtle v. State, 2015 Conn.
Super. LEXIS 537 (Mar. 11, 2015) (Dooley, J.) (“Filing with the EEOC, even if permitted under the work sharing
agreement, could not and did not satisfy the [Connecticut] statutes”). Thus, the plaintiffs did not file their CFEPA
claims until May 1, 2020, when they first filed their complaints with the CHRO. Since Drs. Castro, Boules,
Eltorai, and Jodi-Ann Oliver have alleged misconduct that occurred more than 180 before they filed their
complaints with the CHRO, their claims are time-barred. Drs. Reinhart and Lori-Ann Oliver have each alleged
only a single, isolated instance of alleged sexual harassment that falls within the statute of limitations, and thus,
the alleged conduct cannot possibly meet the “severe or pervasive” threshold required to state a claim for hostile
work environment. See Majewski v. Bridgeport Board of Education, 2005 Conn. Super. LEXIS 209, at *39-40
(Super. Jan. 20, 2005) (Arnold, J.) citing Harris v. Forklift Systems, 510 U.S. 17, 21 (1993) (“To establish a claim
of hostile work environment, the workplace [must be] permeated with discriminatory intimidation, ridicule, and
insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an
abusive working environment”).

2This allegation is contested – Drs. Castro and Reinhart are employed by YNHH, and the other physicians are
employed by Yale University.



                                                         4
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 5 of 43




were affected in any way. In the absence of an allegation of an adverse employment action, the

retaliation claims must be dismissed.

       C.      Drs. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver Have Not Alleged
               Facts From Which it Could be Concluded That Yale University was on Notice
               of the Alleged Wrongdoing.

       Dr. Boules has entirely failed to allege that Yale University was aware of Dr. Fontes’

alleged misconduct; she alleges only that she sent an email to Alan Friedman, Yale New Haven

Hospital’s Chief Medical Experience Officer, in August 2019, telling him she had

“‘[s]omething rather serious’” she wanted to discuss with him. (Id., at ¶ 108.) When he did

not respond, she chose not to follow up, or take any further action. (See id.) Dr. Castro has

likewise failed to allege that she put Yale University on notice of the alleged misconduct; she

alleges only that she submitted an “anonymous evaluation” of Dr. Fontes to an unidentified

person in mid-August 2018. (Id., at ¶ 117.)

       Without providing any factual basis at all, Dr. Jodi-Ann Oliver vaguely alleges that she

complained about Dr. Fontes’ conduct in or after 2016, “[s]ometime in 2017,” and in May of

2018 – the Amended Complaint is entirely devoid of any details about to whom the complaints

were made, the dates on which they were made, or the method and substance of the complaints.

(Id., at ¶¶ 171-72, 175.) Dr. Lori-Ann Oliver alleges that, in passing, she casually “mentioned”

Dr. Fontes alleged touching of her. (Id., ¶ 184.) However, Dr. Lori-Ann Oliver specifically

alleges that she decided not to pursue a complaint against Dr. Fontes. (Id., ¶ 185.)




                                               5
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 6 of 43




II.    ARGUMENT

       A.      Motion to Dismiss

               1.      Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes a motion to dismiss for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Controlled Air,

Inc. v. Barr, 2020 U.S. Dist. LEXIS 34366 (D. Conn. Feb. 28, 2020) (Arterton, J.). Such a

motion “tests, in a streamlined fashion, the formal sufficiency of the plaintiff’s statement of a

claim for relief without resolving a contest regarding its substantive merits.” Global Network

Communications, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006) (Cardamone, J.).

A “formulaic recitation of the elements of a cause of action will not do,” “[n]or does a

complaint    suffice   if   it   tenders   ‘naked    assertions’   devoid   of   ‘further   factual

enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007 (quoting Twombly, 550 U.S. at 555, 557). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. In short, “where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct,” the complaint has not shown “that the pleader is entitled

to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also, Pension Ben. Guar.

Corp. ex rel. St. Vincent Catholic Med. Centers Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc.,

712 F.3d 705, 717 (2d Cir. 2013). A motion made under Rule 12(b)(6) is the appropriate vehicle

to test the legal feasibility of employment discrimination claims brought under Title IX. Othon




                                                 6
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 7 of 43




v. Wesleyan University, 2020 U.S. Dist. LEXIS 53580, at *5 (D. Conn. Mar. 27, 2020) (Dooley,

J.).

               2.      The Plaintiffs’ Title IX Claims Must be Dismissed Because Title VII is the
                       Plaintiffs’ Exclusive Remedy for Their Sex-Based Discrimination and
                       Retaliation Claims.

       The Title IX claims asserted against Yale University should be dismissed because Title

IX does not contain an implied right of action to bring an employment discrimination claim.

Accordingly, “[a]n overwhelming majority of district courts in this Circuit have found that an

implied private right of action does not exist under Title IX for employees alleging gender

discrimination in the terms and conditions of their employment.” (Emphasis in original)

Gayle v. Children’s Aid College Prep Charter School, 2019 U.S. Dist. LEXIS 126997, at *14-

17 (S.D.N.Y. July 29, 2019). Judge Dooley’s reasoning in Othon v. Wesleyan University,

2020 U.S. Dist. LEXIS 53580 (D. Conn. Mar. 27, 2020) (Dooley, J.), is particularly pertinent

here. In that case, Christina Othon asserted claims against Wesleyan University for sex-based

discrimination and retaliation under both Title VII and Title IX in connection with the denial

of her application for tenure, as well as her subsequent termination. Id., at *1. Wesleyan filed

a motion to dismiss the Title IX claims, arguing that Title IX does not afford a private remedy

for employment discrimination claims. Id. After providing a thorough analysis of relevant

precedents from the Supreme Court and other Circuits, Judge Dooley held that “there is no

private remedy under Title IX for employment discrimination claims,” and granted the motion

to dismiss. Id., at *22.

       Judge Dooley’s holding was based on several important considerations. First, Judge

Dooley noted that it is unclear from the legislative history whether Congress anticipated that

claimants would use Title IX as a vehicle for asserting employment discrimination claims,

                                               7
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 8 of 43




rather than utilizing the comprehensive remedial scheme established by Title VII. Id., at *23.

Given this lack of clarity and the Supreme Court’s admonition that “unless . . .

congressional intent can be inferred from the language of the statute, the statutory structure, or

some other source, the essential predicate for implication of a private remedy simply does not

exist,” Judge Dooley determined it was appropriate to grant the motion to dismiss. Id., at *31-

32, citing Nw. Airlines, Inc. v. Transp. Workers Union of Am., AFL-CIO, 451 U.S. 77, 94

(1981).

          Second, Judge Dooley noted that Title IX was enacted after Title VII, and that “[g]iven

the elaborate and comprehensive nature of Title VII . . . Congress presumably intended to leave

intact only pre-existing alternative remedies, not to permit future overlapping avenues of relief

unless it explicitly announced . . . that it was to be in addition to Title VII.” Id., at *29, citing

Storey v. Bd. of Regents of Univ. of Wis. Sys., 600 F. Supp. 838, 842 (W.D. Wis.

1985); accord Gayle, 2019 U.S. Dist. LEXIS 126997, at *6; Vega v. State Univ. of N.Y. Bd.

of Trustees, 2000 U.S. Dist. LEXIS 4749, at *3 (S.D.N.Y. Apr. 13, 2000).

          Third, Judge Dooley explained that, although it was initially proposed that the

Education Amendments would be used to close the “loopholes” in Title VII, Congress

ultimately chose to close those loopholes with the 1972 Amendments to Title VII. Id., at *23-

24. Judge Dooley reasoned:

          As the Fifth Circuit aptly observed, the notion that Congress intended to create a bypass
          of Title VII’s intricate administrative procedures a mere three months after extending
          Title VII to governmental employees and educational institutions is an extraordinary
          proposition. In this Court’s view, the timing of the passage of the 1972 Amendments,
          followed by the removal from Title IX references to identical remedial provisions, and
          the subsequent passage of Title IX create a compelling inference that Congress did not
          intend Title IX to provide a private right of action for employment
          discrimination. Instead, the more reasonable interpretation of the legislative history,
          especially in light of Bell, is that Congress chose two remedies for the same right, not

                                                 8
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 9 of 43




       two rights addressing the same problem—a private remedy under Title VII and an
       administrative remedy under Title IX.

(Internal quotations marks omitted). Id., citing Lakoski v. James, 66 F.3d 751, at *756-757

(5th Cir. 1995).

       Lastly, Judge Dooley found persuasive that “[t]he Supreme Court has never addressed,

in dicta or otherwise, how Title IX’s implied private remedy will apply to employment claims

or the relationship between Title VII and Title IX.” Id., at *24. She noted that the only case

in which the Supreme Court has addressed whether Title IX encompasses employment

discrimination is N. Haven Bd. of Ed. v. Bell, 456 U.S. 512, 523 (1982), but Bell is inapposite

because it involved a challenge to the validity of administrative regulations terminating federal

funding of educational institutions that discriminated on the basis of sex in their employment

practices. Id., at *26, citing Gardner v. St. Bonaventure Univ., 171 F. Supp. 2d 118, 128

(W.D.N.Y. 2001); Lakoski, 66 F.3d 751, at *754.

       Three years earlier, Judge Bryant reached the same conclusion as Judge Dooley. In

Uyar v. Seli, 2017 U.S. Dist. LEXIS 30853 (D. Conn. Mar. 6, 2017) (Bryant, J.), Judge Bryant

dismissed the Title IX sexual harassment claims brought against Yale University by a post-

doctoral fellow at Yale School of Medicine’s Department of Obstetrics, Gynecology and

Reproductive Sciences, on the basis that those claims were preempted by Title VII. Id., at *16.

She held:

       Title VII is Plaintiff’s exclusive remedy. Plaintiff did not allege that she was a student,
       and all of the allegations in the Complaint focus on Plaintiff’s employment with Yale.
       Title IX was not intended to enable employees of educational institutions complaining
       of gender discrimination to bypass the remedial scheme Congress established in Title
       VII. Because all of the allegations in the Complaint relate to the Plaintiff’s
       employment, Count Four must be DISMISSED.




                                               9
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 10 of 43




(Internal quotation marks omitted) Id., at *16, citing Urie v. Yale Univ., 331 F. Supp. 2d 94,

97-98 (D. Conn. 2004).

       Judge Bryant’s holding in Uyar is also consistent with Judge Chatigny’s decision in

Urie v. Yale University, 331 F. Supp. 2d 94, 95 (D. Conn. 2004), a case involving claims

brought against Yale University by a former student and teaching fellow at the Yale Divinity

School, for alleged gender discrimination in violation of Title IX. Id., at *95. With respect to

the legal sufficiency of the Title IX claims, Judge Chatigny held: “I conclude that the

allegations of the complaint fail to state a claim for relief based on teacher-student harassment,

and that the exclusive remedy for the discrimination plaintiff claims to have suffered while a

teaching fellow is provided by Title VII of the Civil Rights Acts of 1964.” Id.

       Cases within the Second Circuit holding that Title VII provides the exclusive remedy

for individuals alleging employment discrimination on the basis of sex are legion. See

e.g., Philpott v. New York, 252 F. Supp. 3d 313, 318-19 (S.D.N.Y. 2017) (Hellerstein, J.) (“I

join many other courts in this district and hold that employment discrimination claims are not

actionable under Title IX”); Carter v. City of Syracuse Sch. Dist., 2012 U.S. Dist. LEXIS

36612, at *3-4 (N.D.N.Y. Aug. 8, 2016) (Scullin, J.) (“. . . Title VII provides the exclusive

means under which a plaintiff may recover for employment discrimination on the basis of

sex”); Summa v. Hofstra Univ., 2011 U.S. Dist. LEXIS 37975, at *17-18 (E.D.N.Y. Apr. 7,

2011) (Wall, J.) (“Based upon my review of the applicable case law, I am persuaded that the

better argument is to limit an employee’s avenue of redress to Title VII”); Towers v. State

Univ. of N.Y. at Stony Brook, 2007 U.S. Dist. LEXIS 37373, at *3-4 (E.D.N.Y. May 21, 2007)

(Block, J.) (“The Court agrees with those courts that have held that Title IX cannot be used to

circumvent the remedial scheme of Title VII”); Mehrhoff v. William Floyd Union Free Sch.

                                               10
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 11 of 43




Dist., 2005 U.S. Dist. LEXIS 46326 *25 (E.D.N.Y. August 22, 2005) (Seybert, J.) (dismissing

Title IX claims, observing that “many district courts in the Second Circuit have agreed with

the Fifth Circuit which held that Title VII provides the exclusive remedy for individuals

alleging employment discrimination on the basis of sex’”); Gardner v. St. Bonaventure Univ.,

171 F. Supp. 2d 118, 128 (W.D.N.Y. 2001) (Foschio, J.) (“the court finds that no private right

of action exists for employees of federally funded educational institutions who are the victims

of employment discrimination”); George v. Liverpool Cent. Sch. Dist., 2000 U.S. Dist. LEXIS

14793 *38 (N.D.N.Y. September 29, 2000) (Mordue, J.) (“Therefore, the Court finds that Title

VII provides the exclusive means for plaintiff to recover against defendant in her employment

discrimination claims and dismisses her claims brought under Title IX”); Vega v. State Univ.

of N Y. Bd. of Trustees, 2000 U.S. Dist. LEXIS 4749, at *3 (S.D.N.Y. Apr. 13, 2000) (Cote,

J.) (“This Court agrees with the Fifth Circuit and numerous district courts that have held that

Title VII provides the exclusive remedy for individuals alleging employment discrimination

on the basis of sex”); Burrell v. City University of New York, 995 F. Supp. 398 (S.D.N.Y.

1998) (Sweet, J.) (“Title VII is meant to offer the exclusive remedy for employment

discrimination based on sex”).

         In accordance with Othon, Uyar, and Urie, and the vast majority of cases within the

Second Circuit on this issue, the sex-based employment discrimination and retaliation claims

asserted by the present plaintiffs, who by their own admission are all employees of Yale

University and/or Yale New Haven Hospital,3 are not actionable under Title IX; Title VII is


3As noted above, Yale University disputes the allegation of joint employment; four of the plaintiffs are employed
by Yale University and two are employed by YNHH.




                                                       11
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 12 of 43




the plaintiffs’ exclusive remedy. Therefore, the plaintiffs’ Title IX claims asserted in Counts

One and Two must be dismissed.

               3.      The Plaintiffs’ Title VII Hostile Work Environment Claims are Legally
                       Insufficient Because the Alleged Harassment Cannot be Considered
                       “Severe” or “Pervasive.”

       Yale University moves to dismiss the hostile work environment claims asserted under

Title VII because the Amended Complaint does not allege severe or pervasive harassment as

a matter of law. To prevail on the Title VII hostile work environment claims based on alleged

sexual harassment by Dr. Fontes, the plaintiffs must offer specific allegations to allow a finder

of fact to conclude that his inappropriate conduct was “sufficiently severe or pervasive to alter

the conditions of [their] employment and create an abusive working environment.”

Newtown v. Shell Oil Co., 52 F. Supp. 2d 366, 371 (D. Conn. 1999) (Goettel, J.). “Finding

the harassment ‘pervasive’ means that the challenged incidents are ‘more than episodic; they

must be sufficiently continuous and concerted.” Hayut v. State University of New York, 352

F.3d 733, 745 (2d Cir. 2003) (Calabresi, J.) (quoting Carrero v. N.Y.C. Housing Auth., 890

F.2d 569, 577 (2d Cir. 1989) (Cardamone, J.). “Indeed, a single instance of sexual harassment

is typically insufficient to establish liability under Title IX unless the conduct consists of

extreme sexual assault or rape.” Carabello v. N.Y.C. Dep’t of Educ., 928 F. Supp. 2d 627, 643

(E.D.N.Y. 2013) (Azrack, J.).

       It is undisputed that “[a]n aggrieved employee wishing to bring a Title VII claim in

district court must file an administrative complaint with the EEOC within 300 days of the

alleged discriminatory act.” Petrosino v. Bell Atlantic, 385 F.3d 210, 219 (2d Cir. 2004)

(Raggi, J.). Drs. Castro, Reinhart, Eltorai, and Boules filed their Complaints with the EEOC

on December 4, 2019, and Drs. Jodi-Ann and Lori-Ann Oliver filed their Complaints on

                                               12
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 13 of 43




December 5, 2019. Thus, any alleged inappropriate conduct that occurred before February 4,

2019 is not actionable. Since the vast majority of the conduct alleged by each plaintiff falls

outside the 300-day statute of limitations, the plaintiffs have failed to allege “severe” or

“pervasive” sexual harassment by Dr. Fontes. The plaintiffs alleged that Dr. Fontes sexually

harassed them on the following occasions:

                                     Dr. Lori-Ann Oliver, MD
                Incident                 Date/Allegation            Occurred Within 300
                                                                     Days of the EEOC
                                                                          Filing?
                    1               Fall, 2018 – Grabbed                    NO
                                    around waist (Amended
                                    Complaint, ¶ 184)
                    2               April, 2019 – Inappropriate              YES
                                    conduct during new hire
                                    dinner at Heirloom (Id., ¶
                                    179)
                    3               October, 2019 –                          YES
                                    Inappropriate conduct
                                    during conference in
                                    Orlando, Florida (Id., ¶
                                    186)

                                     Dr. Jodi-Ann Oliver, MD
                Incident                 Date/Allegation            Occurred Within 300
                                                                     Days of the EEOC
                                                                          Filing?
                    1               2016 – Inappropriate                    NO
                                    touching at Anesthesiology
                                    Retreat (Id., ¶ 169)
                    2               Mid-2018 – Inappropriate                 NO
                                    conduct at colleague’s
                                    going away party (Id., ¶
                                    176)
                    3               April, 2019 – Inappropriate              YES
                                    conduct during new hire
                                    dinner at Heirloom (Id., ¶
                                    179)

                                             Dr. Castro


                                             13
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 14 of 43




             Incident            Date/Allegation          Occurred Within 300
                                                           Days of the EEOC
                                                                Filing?
                1           August, 2018 – Fall, 2018 –           NO
                            Dr. Fontes stood
                            unnecessarily close to her
                            in operating rooms (Id., ¶
                            111)
                2           Mid-August 2018 –                    NO
                            Unwanted touching while
                            working together in
                            operating room (Id., ¶ 113)

                                   Dr. Reinhart
             Incident            Date/Allegation          Occurred Within 300
                                                           Days of the EEOC
                                                                Filing?

                1           May, 2019 – Inappropriate            YES
                            conduct at pharmaceutical
                            company dinner at Union
                            League Café (Id., ¶ 190)
                2           June, 2019 – Proposition             YES
                            made at New Haven Lawn
                            Club to go to Barcelona
                            Wine Bar later that evening
                            and misbehave (Id., ¶ 196-
                            197)
                3           July, 2019 – Inappropriate           YES
                            touching of back and
                            shoulders in breakroom
                            (Id., ¶ 202)
                4           October, 2019 – Dr. Fontes           YES
                            linked arms with her and
                            pulled her toward him
                            during conference in
                            Orlando, Florida (Id., ¶
                            211)

                                     Dr. Boules



                                     14
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 15 of 43




             Incident            Date/Allegation           Occurred Within 300
                                                            Days of the EEOC
                                                                 Filing?
                1           2017 – Inappropriate                   NO
                            conduct during interview
                            dinner (Id., ¶ 98)
                2           Mid-2018 – Inappropriate               NO
                            conduct at colleague’s
                            going away dinner at
                            Union League Café (Id., ¶
                            99)
                3           October, 2018 –                        NO
                            Inappropriate conduct
                            during dinner at Union
                            League Café (Id., ¶¶ 102-
                            104)
                4           October/November, 2018 –               NO
                            Incident at elevator when
                            Dr. Fontes tried to kiss her
                            (Id., ¶ 105)
                5           July, 2019 – Dr. Fontes               YES
                            hugged her (Id., ¶ 106)
                6           Mid-September, 2019 – Dr.             YES
                            Fontes asked her out for
                            drinks, grabbed back, and
                            shoulders, and put cheek
                            against hers (Id., ¶ 106)

                                    Dr. Eltorai
             Incident            Date/Allegation           Occurred Within 300
                                                            Days of the EEOC
                                                                 Filing?
                1           September, 2018 – Dr.                  NO
                            Fontes commented on her
                            body after learning she was
                            pregnant (Id., ¶¶ 127-128)
                2           June, 2019 – Inappropriate            YES
                            conduct at dinner for
                            graduating anesthesiology
                            fellows (Id., ¶¶ 149 -153)




                                      15
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 16 of 43




                     3              July, 2019 – Inappropriate                YES
                                    conduct in Dr. Fontes’
                                    office (Id., ¶¶ 155 -156)
                     4              August, 2019 –                            YES
                                    Inappropriate conduct in
                                    patient’s room (Id., ¶ 158)

         As the above chart indicates, Dr. Castro has not alleged a single incident of sexual

harassment that falls within the statute of limitations; Dr. Jodi-Ann Oliver has alleged only

one; Dr. Lori-Ann Oliver and Dr. Boules have each alleged two; and Drs. Eltorai and Reinhart

have alleged three and four, respectively. (See id.) Since none of the inappropriate conduct

alleged by Dr. Castro falls within the statute of limitations, her claim must be dismissed.

Likewise, given that Dr. Jodi-Ann Oliver has alleged only a single actionable incident of sexual

misconduct, her claim is legally insufficient. Courts in the Second Circuit have held that “[n]o

reasonable person could have believed that [a] single incident of sexually inappropriate

behavior by a co-worker could amount to sexual harassment.” Chenette v. Kenneth Cole

Productions, 345 F. App’x 615, 619 (2d Cir. 2009) (Winter, J.). See also, Brodsky v. Trumbull

Board of Education, 2009 U.S. Dist. LEXIS 8799, at *6 (D. Conn. Jan. 30, 2009) (Dorsey, J.)

(finding that one incident of male student touching a female student’s breasts and buttocks,

and other incidents of name-calling, insults, and physical harassment, were “not sufficiently

pervasive or severe from an objective standpoint”). Thus, Dr. Jodi-Ann Oliver fails to state a

claim.

         Dr. Lori-Ann Oliver and Dr. Boules, who have both alleged only two incidents of

sexual harassment, similarly cannot maintain claims for hostile work environment. District

Courts in this Circuit have frequently held that two separate occurrences of alleged

inappropriate behavior are not sufficient to maintain a claim for hostile work environment. See

                                              16
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 17 of 43




e.g., Soriano ex rel. Garcia v. Bd. of Educ. of City of N.Y., 2004 U.S. Dist. LEXIS 21529, at

*6 (E.D.N.Y. Oct. 27, 2004) (Gleeson, J.) (finding two separate incidents in which two male

students inappropriately touched a female student not sufficiently pervasive under Title IX).4

         Dr. Eltorai has asserted three incidents of sexual harassment over a three-month period,

and Dr. Reinhart has alleged four incidents in a six-month span of time, including one in 2019

when Dr. Fontes linked arms with her.                 However, linking arms cannot be considered

“objectively offensive,” and therefore, Dr. Reinhart, like Dr. Eltorai, has effectively also

alleged only three incidents of sexual harassment. Neither Dr. Eltorai nor Dr. Reinhart can

prevail on their claims based on three incidents of alleged sexual misconduct because courts

in this Circuit have held that four to five incidents of alleged harassment over several months

are not sufficient to state a hostile work environment claim. See, Legnani v. Alitalia Linee

Aeree Italiane, 1997 U.S. Dist. LEXIS 16151, at *3 (S.D.N.Y. Oct. 16, 1997) (Scheindlin, J.)

(four     to    five     instances      over     a    two      month       period     did     not     establish

pervasiveness); Lamar v. Nynex Service Co., 891 F. Sup. 184 (S.D.N.Y. 1995) (Knapp,

J.) (five incidents of a sexual nature over the course of approximately seventeen months were

too sporadic to constitute sexual harassment as a matter of law). Certainly then, the three

incidents alleged by Drs. Eltorai and Reinhart do not rise to the level of frequency required to

establish the pervasiveness element of a hostile work environment claim. Accordingly, the

plaintiffs’ Title VII hostile work environment claims asserted in Count Three must be

dismissed.


4 Torres v. Pisano, 116 F.3d 625, 630 n.3 (2d Cir.) (Calabresi, J.) (same legal standards apply in Title IX cases
as in Title VII cases), cert. denied, 522 U.S. 997 (1997).




                                                       17
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 18 of 43




               4.      The Hostile Work Environment Claims Asserted by Drs. Jodi-Ann and
                       Lori-Ann Oliver Under Title IX are Legally Insufficient Because the
                       Alleged Harassment Cannot be Considered “Severe” or “Pervasive.”

       Drs. Jodi-Ann and Lori-Ann Oliver’s hostile work environment claims under Title IX

must meet the same fate as their hostile work environment claims asserted under Title VII;

since they have not alleged sexual harassment that is “severe” or “pervasive,” their Title IX

claims must be dismissed, even if there were any claim for discrimination available under Title

IX in the employment context. The same legal standards apply to hostile work environment

claims advanced under both Title IX and Title VII. See, Torres, 116 F.3d 625, 630 n.3 (same

legal standards apply in Title IX cases as in Title VII cases), cert. denied, 522 U.S. 997 (1997);

Yusuf v. Vassar College, 35 F.3d 709 (2d Cir. 1994) (Winter, J.) (“Because the statutes share

the same goals and because Title IX mirrors the substantive provisions of Title VI of the Civil

Rights Act of 1964, courts have interpreted Title IX by looking to the body of law developed

under Title VI, as well as the caselaw interpreting Title VII”).

       Dr. Jodi-Ann Oliver has alleged that Dr. Fontes harassed her on three occasions: (1) at

an anesthesiology research retreat in or around 2016; (2) at a colleague’s going away party in

mid-2018; and (3) at an applicant dinner in April, 2019. (Amended Complaint, at ¶¶ 169, 176,

179-180.) Specifically, Dr. Jodi-Ann Oliver alleged that Dr. Fontes acted inappropriately by

touching her lower back, hugging her and slipping his hand down her backside during the 2016

retreat (Id., at ¶ 169); touching her arm and back during the 2018 going away party, and

whispering sexual advances in her ear (Id., at ¶ 176); and touching her arms, neck, back and

shoulders during the 2019 applicant dinner, whispering inappropriate comments to her, and

giving her a hug and kiss on the lips at the end of the night. (Id., at ¶¶ 179-180.) Like her twin

sister, Dr. Lori-Ann Oliver has also alleged that Dr. Fontes sexually harassed her on three

                                               18
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 19 of 43




occasions: (1) when he grabbed her around the waist in 2018; (2) when he gave her a kiss on

the lips at the end of the 2019 applicant dinner; and (3) when he squeezed her shoulders and

put an arm around her waist and back at a conference in Orlando, Florida in 2019.5 (Id., at ¶¶

183-184, 186.)

          As indicated above, the plaintiffs commenced the present action in March, 2020. Thus,

the sexual harassment that Dr. Jodi-Ann Oliver claims occurred in 2016 falls outside the three-

year statute of limitations applicable to Title IX claims. See, Curto v. Edmundson, 392 F.3d 502,

504 (2d Cir. 2004) (per curiam) (“While we have not yet had occasion to determine the

appropriate statute of limitations for Title IX claims, our sister circuits that have confronted

the issue have concluded that Title IX claims are most closely analogous to personal injury

actions and, therefore, have borrowed the state statute of limitations for personal injury

actions”); Aslin v. University of Rochester, 2019 U.S. Dist. LEXIS 146873, at *44 (W.D.N.Y.

Aug. 28, 2019) (Vilardo, J.) (“A three-year statute of limitations period applies to Title

IX claims”); Lounsbury v. Jeffries, 25 F.3d 131 (2d Cir. 1994) (Kearse, J.) (applying three-

year statute of limitations contained in Conn. Gen. Stat. Section 52-577 when applicable statute

did not specify limitations period). Those allegations, therefore, cannot be used to support Dr.

Jodi-Ann Oliver’s claim for hostile work environment against Yale University.

          While Dr. Lori-Ann Oliver has alleged that Dr. Fontes inappropriately touched her on

three occasions, only one episode of the alleged touching was sexual in nature (the kiss in

2019). Apart from that incident, Dr. Lori-Ann Oliver alleges that Dr. Fontes grabbed her

around the waist in 2018, and touched her shoulders, back and waist during an encounter in


5   In the initial Complaint, Dr. Lori-Ann Oliver alleged that she had been sexually harassed only once.



                                                        19
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 20 of 43




2019. (Amended Complaint, at ¶¶ 183-184, 186.) Touching of the back, shoulders and waist

does not, on its face, constitute sexually charged behavior. See e.g., Lucas v. South Nassau

Communities Hospital, 54 F. Supp. 2d 141, 147 (E.D.N.Y. 1998) (Seybert, J.) (holding that

the sexual misconduct alleged, including touching the plaintiff’s back or shoulder briefly on

five to seven unidentified occasions, did not constitute sufficiently severe conduct that it

altered the conditions of the plaintiff’s employment); Buddle v. Heublein, Inc., 613 F. Supp.

491, 492 (S.D.N.Y. 1985) (Stewart, J.) (defendant’s off-color jokes and touching of plaintiff’s

knee and shoulder did not constitute sexual harassment, but were “only a reflection of his

bumptious personality”); Lamar v. Nynex Service Co., 891 F. Supp. 184, 185 (S.D.N.Y.

1995) (Knapp, J.) (supervisor’s touching of plaintiff’s hand while observing that she “looked

really hot,” combined with vulgar sexual remarks on four other occasions was “too mild and

innocuous to constitute sexual harassment as a matter of law”); Gregg v. New York State Dept.

of Taxation & Finance, 1999 U.S. Dist. LEXIS 5415, at *1 (S.D.N.Y. Apr. 15, 1999)

(Mukasey, J.) (four minor instances of offensive touching, including a “pat[] on the behind,”

was not sufficiently severe or pervasive to alter the conditions of plaintiff’s employment).

       Since Dr. Lori-Ann Oliver has effectively alleged only one incident of sexual

harassment, her claim must be dismissed. As noted above, the District Courts in this Circuit

have repeatedly held that “a single instance of sexual harassment is typically insufficient to

establish liability under Title IX unless the conduct consists of extreme sexual assault or rape.”

See e.g., Carabello v. N.Y.C. Dep’t of Educ., 928 F. Supp. 2d 627, 643 (E.D.N.Y. 2013)

(Azrack, J.). Dr. Lori-Ann Oliver’s allegations fall far short of that exacting standard. See

e.g., Brodsky, 2009 U.S. Dist. LEXIS 8799, at *6 (finding that one incident of a male student

touching a female student’s breasts and buttocks, and other incidents of name-calling, insults,

                                               20
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 21 of 43




and physical harassment, were “not sufficiently pervasive or severe from an objective

standpoint”).

         To the extent that Drs. Jodi-Ann and Lori-Ann Oliver have alleged that, “[t]hroughout

their employments, Dr. Fontes has repeatedly come up behind each of them and inappropriately

and unwantedly touched their backs and shoulders,” (Complaint, at ¶ 168), that too is

insufficient to state a hostile work environment claim.6 It is well-established that, “[t]o survive

a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                           A

“formulaic recitation of the elements of a cause of action will not do,” “[n]or does a complaint

suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.” Id. (quoting

Twombly, 550 U.S. at 555, 557). Since Drs. Jodi-Ann and Lori-Ann Oliver have alleged

nothing more than a conclusory statement that Dr. Fontes touched their backs and shoulders,

they have not stated a hostile work environment claim, nor can the Court possibly determine

from that conclusory statement that the conduct was sufficiently severe or pervasive that it

meets the exacting standard required for stating a hostile work environment claim.

Furthermore, the present complaint is too vague and conclusory to satisfy the standard for

pleading a hostile work environment claim. See, Martinetti v. Mangan, 2019 U.S. Dist. LEXIS

45320, at *14-15 (S.D.N.Y. Mar. 19, 2019) (Karas, J.) (dismissing the plaintiff’s Title IX

claims and stating, “Although Plaintiff alleges a sexual assault, she has pled no facts explaining


6 Dr. Lori-Ann Oliver has also asserted a separate, similarly vague allegation that “approximately three to four
times each year, [Dr. Fontes] inappropriately touched her nearly every single time they would run into each in
the YNHH hallways or operating rooms.” (Id., at ¶ 184.)




                                                       21
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 22 of 43




what exactly occurred, preventing the Court from determining whether the alleged assault was

the type of attack that is sufficiently serious to state a claim under Title IX”).

        Accordingly, the hostile work environment claims asserted by Drs. Jodi-Ann and Lori-

Ann Oliver asserted in Count One should be dismissed.

            5. Drs. Castro, Boules, Lori-Ann Oliver’s and Jodi-Ann Oliver’s Title IX and Title
               VII Hostile Work Environment Claims Fail to State a Claim Because They Did
               Not Plead That Yale University had “Actual Notice” of Any Alleged
               Wrongdoing.

        To prevail on their Title IX and Title VII discrimination claims, the plaintiffs must show

that Yale University had “actual notice” of the alleged discrimination. See Alexander v. Hunt,

2018 U.S. Dist. LEXIS 134572 (D. Vt. Aug. 9, 2018) (Crawford, J.) The requirement for

“actual notice” is a “significant burden.” Carabello v. New York City Dep’t of Educ., 928 F.

Supp. 2d 627, 639 (E.D.N.Y. 2013) (Azrack, J.). Constructive notice is not sufficient, nor can

the plaintiffs impute Dr. Fontes’ alleged discriminatory conduct to Yale University in order to

establish that Yale University had actual notice. See Zeno v. Pine Plains Cent. Sch. Dist., 702

F.3d 655, 666 (2d Cir. 2012) (Chin, J.); Gebser v. Lago Vista Independent School District, 524

U.S. 274 (1998) (“Title IX contains no comparable reference to an educational institution’s

‘agents,’ and so does not expressly call for application of agency principles”; knowledge of

inappropriate comments by teacher does not put school district on notice of teacher’s

inappropriate sexual relationship). Even direct communication from a plaintiff to management

employed by the defendant is insufficient to show actual notice. See Doe v. Flaherty, 623 F.3d

577, 585 (8th Cir. 2010) (Colloton, J.) (affirming the district court’s decision, finding that a

principal’s knowledge of the alleged harasser’s suggestive text messages to female students




                                                22
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 23 of 43




and the principal’s conversations with a female student’s parents regarding the wrongdoer’s

conduct was not “actual notice” under Title IX).

       Drs. Castro, Boules, Lori-Ann Oliver and Jodi-Ann Oliver have failed to allege that Yale

University had “actual notice” of the alleged misconduct. Dr. Boules never told anyone that Dr.

Fontes had discriminated against her, and therefore, her claim must be dismissed; Dr. Boules’

vague email to Yale New Haven Hospital’s Chief Medical Experience Officer that she wanted

to speak with him about an unidentified topic certainly is not sufficient to put Yale University

on actual notice of a discrimination complaint. (Amended Complaint, at ¶¶ 94-109.) Likewise,

Dr. Castro alleges only that she submitted an “anonymous evaluation” of Dr. Fontes at an

unidentified time. (Id., at ¶ 117.) Surely this anonymous “evaluation” – which, she did not

even characterize as a complaint – cannot meet the rigorous “actual notice” requirement under

Title VII and Title IX. See Carabello, 928 F. Supp. 2d 627, at * 639.

       Dr. Jodi-Ann Oliver alleges, in the most cursory fashion, that she complained at an

unidentified time about Dr. Fontes’ alleged misconduct, and Dr. Lori-Ann Oliver alleges that

she did nothing more than casually “mention” Dr. Fontes’ alleged touching of her. (Id., at ¶¶

171-72, 175, 184). In fact, Dr. Lori-Ann Oliver specifically alleges that she decided not to

pursue a complaint against Dr. Fontes. (Id., ¶ 185). As discussed, “[t]o survive a motion to

dismiss” under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft, 556 U.S. 662, at *678

(quoting Twombly, 550 U.S. 544, at *570). Drs. Lori-Ann and Jodi-Ann Oliver have alleged

nothing more than “naked assertions” devoid of “further factual enhancement,” which are

insufficient to withstand a motion to dismiss. Id. (quoting Twombly, 550 U.S. at 555, 557).

Without sufficient factual detail about the time and nature of the complaints, the Court cannot

                                              23
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 24 of 43




possibly conclude that they have stated a claim on the actual notice requirement. Thus, the

hostile work environment claims asserted by Drs. Castro, Boules, Lori-Ann Oliver and Jodi-

Ann Oliver in Counts One and Three must be dismissed.

            6. Drs. Castro and Eltorai’s Retaliation Claims Under Both Title IX and Title VII
               are Legally Insufficient Because They Fail to Allege Yale University Took an
               Adverse Employment Action Against Them.

        Drs. Castro and Eltorai cannot prevail on their retaliation claims because they have not

alleged that Yale University took an adverse employment action against them, one of the

elements necessary to state a claim for retaliation under both Title IX and Title VII. To

establish a prima facie case of retaliation, Drs. Castro and Eltorai must allege facts sufficient

to support each of the following elements: (1) they engaged in protected activity of which Yale

University was aware; (2) Yale University took an adverse employment action against them;

and (3) a causal connection exists between the protected activity and the adverse employment

action. Paulino v. N.Y. Printing Pressman’s Union, Local Two, 301 Fed. Appx. 34, 37 (2d

Cir. 2008) (Sack, J.). See also, Curto v. Edmundson, 392 F.3d 502, 504 (2d Cir. 2004) (per

curiam) (applying Title VII standards to Title IX cases). The Second Circuit has ruled: “A

plaintiff sustains an adverse employment action if he or she endures ‘a materially adverse

change’ in the terms and conditions of employment.” Galabya v. New York City Bd. of

Educ., 202 F.3d 636, 640 (2nd Cir. 2000) (Parker, J.). To rise to the level of “materially

adverse,” “a change in working conditions must be more than a mere inconvenience or an

alteration of job responsibilities.” Id. “A materially adverse change in working conditions

might be indicated by a termination of employment, a demotion evidenced by a decrease in

wage or salary, a less distinguished title, a material loss of benefits, significantly diminished

material responsibilities, or other [such] indices . . . .” Id., at *640.

                                                 24
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 25 of 43




         Drs. Castro and Eltorai have not alleged that they were terminated, demoted, or suffered

a decrease in salary or benefits. Instead, the Amended Complaint alleges only that Yale

University “fail[ed] to properly investigate their claims of discrimination and sexual assault in

retaliation for their protected activity.”7 (Amended Complaint, at ¶ 225.) The Second Circuit

has specifically held that “an employer’s failure to investigate a complaint of discrimination

cannot be considered an adverse employment action taken in retaliation for the filing of the

same discrimination complaint.” Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712,

721 (2d Cir. 2010) (Sack, J.).

         Fincher is dispositive on this point. The plaintiff there advanced claims for retaliation,

hostile work environment, and constructive discharge against her employer. Id., at *716. The

District Court dismissed all claims on a motion for summary judgment, including the

retaliation claims because the plaintiff had not alleged an adverse employment action. Id., at

*716, 721. The plaintiff appealed, arguing that her employer’s failure to investigate her

complaints of racial discrimination was itself retaliatory. Id., at *716. On appeal, the Second


7  The plaintiffs also allege that Yale University “instigat[ed] retaliatory investigation practices.” (Amended
Complaint, at ¶ 225.) However, this directly contradicts the plaintiffs’ assertion that Yale University failed to
investigate the plaintiffs’ complaints; the plaintiffs cannot plausibly claim that Yale University both investigated
their complaints, and failed to do so. In any event, the plaintiffs have alleged no factual basis for their claim that
Yale University instigated retaliatory investigation practices. Even if the plaintiffs had made such a claim,
commencing an investigation does not constitute an adverse employment action. See McInnis v. Town of Weston,
375 F. Supp. 2d 70, 84-85 (D. Conn. 2005) (Arterton, J.) (noting that “plaintiff offer[ed] no authority for the
proposition that the initiation of an investigation, without more, is itself an adverse employment action,” and
holding that “the internal affairs investigations directed at [plaintiff] . . . cannot, in themselves, be found to violate
the ADEA’s proscription on retaliation”); Weber v. City of New York, 973 F. Supp. 2d 227, 269 (E.D.N.Y. 2013)
(Brodie, J.) (“courts have held that commencement of an investigation alone is not sufficient to establish
an adverse employment actions”); Wright v. Monroe Cmty. Hosp., 2011 U.S. Dist. LEXIS 82809, at *7
(W.D.N.Y. July 28, 2011) (Telesca, J.) (“Employee investigations . . . without attendant negative results or
deprivation of position/opportunity, do not sufficiently constitute adverse employment actions under Title VII”),
aff’d, 493 F. App’x 233 (2d Cir. 2012).




                                                           25
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 26 of 43




Circuit held that summary judgment dismissing the plaintiff’s retaliation claim was proper

because “an employer’s failure to investigate a complaint of discrimination cannot be

considered an adverse employment action taken in retaliation for the filing of the same

discrimination complaint.” Id., at *722. The Court explained:

       Affirmative efforts to punish a complaining employee are at the heart of any retaliation
       claim. An employee whose complaint is not investigated cannot be said to have thereby
       suffered a punishment for bringing that same complaint. . . . Put another way, an
       employee’s knowledge that her employer has declined to investigate her complaint will
       not ordinarily constitute a threat of further harm, recognizing, of course, that it would
       hardly provide a positive incentive to lodge such a further challenge.
Id.

       Petyan v. New York City Law Dept., 2015 U.S. Dist. LEXIS 53380 (S.D.N.Y. Apr. 23,

2015) (Cott, J.), is on all fours with the case sub judice. In that case, the plaintiff asserted

employment discrimination and retaliation claims against the City of New York. Id., at *1.

The City of New York moved to dismiss the plaintiff’s complaint on several grounds, including

that he did not state a claim for retaliation because the failure to investigate his claim cannot

be considered an adverse employment action. Id., at *7. The Court agreed with the City of

New York, stating: “the HR Division’s alleged failure to properly investigate Petyan’s claim

does not constitute an adverse employment action.” Id., at *31.

       Numerous other District Courts in the Second Circuit have similarly concluded that the

failure to investigate an employee’s complaints does not constitute an adverse employment action.

See e.g., Kelly v. New York State Office of Mental Health, 200 F. Supp. 3d 378, 404-05

(E.D.N.Y. 2016) (Matsumoto, J.) (“plaintiff’s allegation that defendants failed to investigate

her complaints of discrimination on the basis of her alleged disability fails to state an adverse

employment action”); Hong Yin v. N. Shore LIJ Health Sys., 20 F. Supp. 3d 359, 374

(E.D.N.Y. 2014) (Hurley, J.) (holding that “an employer’s failure to investigate discrimination

                                               26
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 27 of 43




claims is not an adverse employment action”); White v. Pacifica Foundation, 973 F. Supp. 2d

363, 379 n.4 (S.D.N.Y. 2013) (Gardephe, J.) (“To the extent that Plaintiff alleges that Pacifica

did not properly investigate his September 2007 complaint, such conduct does not constitute

an adverse employment action for purposes of stating a prima facie case of employment

discrimination”); Sesay-Harrell v. NYC Dep’t of Homeless Servs., 2013 U.S. Dist. LEXIS

170160, at *14-15 (S.D.N.Y. Dec. 2, 2013) (Failla, J.) (supervisor’s failure to address

complaints did not constitute an adverse employment action); Eldridge v. Rochester City Sch.

Dist., 968 F. Supp. 2d 546, 558 (W.D.N.Y. 2013) (Payson, J.) (denying motion to amend

complaint to add race discrimination claim based on insufficient investigation because that did

not constitute an adverse employment action); Aka v. Jacob K. Javits Convention Ctr. of N.Y.,

2011 U.S. Dist. LEXIS 114002, at *14 n.10 (S.D.N.Y. Sept. 30, 2011) (Maas, J.) (“To the

extent that [plaintiff] asserts a discrimination claim against [defendant] for its failure to

adequately investigate his complaints . . . his claim is without merit. [Plaintiff] has not shown

that [defendant’s] alleged failure to investigate his complaint . . . constituted an adverse

employment action”); Price v. Cushman & Wakefield, Inc., 808 F. Supp. 2d 670, 690

(S.D.N.Y. 2011) (Holwell, J.) (“Defendants’ failure to follow up on [plaintiff’s] claims of

discrimination is not an adverse employment action”); Hayes v. Kerik, 414 F. Supp. 2d 193,

203 (E.D.N.Y. 2006) (Feuerstein, J.) (“Defendants are correct in their contention that

plaintiff’s allegations . . . that [defendants] failed to properly investigate her . . . complaint of

discrimination, do[es] not constitute [an] adverse employment action[]”).

        At most, Dr. Eltorai alleges that, after she complained about Dr. Fontes’ misconduct,

she was: (1) counseled by Dr. Fontes and two of his subordinates in connection with her poor

ICU performance in February 2019; (2) transferred out of the ICU in August 2019; and (3)

                                                 27
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 28 of 43




denied volunteer work shifts in May 2020. (Amended Complaint, ¶¶ 132, 134, 136, 139-40,

143-44, 161-64). None of these allegations amounts to an adverse employment action. It is

well established that poor performance evaluations and negative comments are not adverse

employment actions. See e.g., Walder v. White Plains Board of Education, 738 F. Supp. 2d

483, 499 (S.D.N.Y. 2010) (Peck, J.) (“[i]t is well-settled that negative evaluations alone,

without any accompanying adverse consequences, such as a demotion, diminution of wages,

or other tangible loss, do not constitute adverse employment actions”); Brierly v. Deer Park

Union Free Sch. Dist., 359 F. Supp. 2d 275, 300 (E.D.N.Y. 2005) (Hurley, J.) (negative

reviews or reprimands “that do not lead to materially adverse employment consequences are

generally not considered actionable”); Teachout v. N.Y. City Dep’t. of Educ., 2006 U.S. Dist.

LEXIS 7405, at *13 (S.D.N.Y. Feb. 22, 2006) (Lynch, J.) (“Negative comments . . . are not,

standing alone, adverse employment actions, because mere comments do not materially affect

employment”); Weeks v. New York State (Div. of Parole), 273 F.3d 76, 86 (2d Cir.

2001) (Jacobs, J.) (criticizing an employee not an adverse employment action), abrogated on

other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002); Smalls v.

Allstate Ins. Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y. 2005) (Jones, J.) (unfairly criticizing

employee and giving unfavorable schedules and work assignments not adverse employment

actions); Ragin v. East Ramapo Cent. School Dist., 2010 U.S. Dist. LEXIS 32576, at *17-18

(S.D.N.Y. Mar. 31, 2010) (Gardephe, J.) (“a negative or critical evaluation will not constitute

an adverse employment action unless the evaluation is accompanied by other adverse

consequences”); Fincher, 2008 U.S. Dist. LEXIS 70046, at *4 (“[N]egative evaluations alone

. . . do not constitute adverse employment actions”), aff’d, 604 F.3d 712 (2d Cir.

2010); Jackson v. City Univ. of N.Y., 2006 U.S. Dist. LEXIS 43221, at *4 (S.D.N.Y. June 23,

                                              28
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 29 of 43




2006) (Rakoff, J.) (“As to various negative evaluations plaintiff may have received, it is well-

established that negative evaluations alone do not constitute an adverse employment action. . .

.”).

        Courts in this Circuit have also repeatedly held that an internal reassignment does not

meet the definition of an adverse employment action, and therefore, restricting Dr. Eltorai’s

ICU schedule does not satisfy that requirement.8 See e.g., Clarke v. City of New York, 2001

U.S. Dist. LEXIS 11136, at *16 (E.D.N.Y. Aug. 1, 2001) (Glasser, J.) (holding that a

physician’s transfer from the Emergency Department to Urgent Care was a mere reassignment

and not a demotion, and thus not an adverse employment action); Nicholls v. Brookdale

University Hosp. and Medical Center, 2005 U.S. Dist. LEXIS 12582, at * 31 (E.D.N.Y. June

22, 2005) (Weinstein, J.) (unfavorable work schedule, causing diminution in prestige and

allowing for fewer opportunities to rotate between challenging and less challenging work on a

regular basis, did not constitute an adverse employment action), aff’d, 205 Fed. Appx. 858 (2d

Cir. 2006); Cotterell v. Gilmore, 64 F. Sup. 3d 406, 427 (E.D.N.Y. 2014) (Spatt, J.) (“a bruised

ego, a demotion without change in pay, benefits, duties, or prestige, or reassignment to [a]

more inconvenient job are insufficient to constitute a tangible or material adverse employment

action”); Valenti v. Massapequa Union Free School District, 2006 U.S. Dist. LEXIS 62899, at

*26 (E.D.N.Y. Sep. 5, 2006) (Bianco, J.) (“[c]hanges in assignments or duties that do not

radical[ly] change the nature of work are not typically adverse employment actions”).


8Tellingly, Dr. Eltorai has admitted that she had “almost no” experience treating patients in the ICU. (Amended
Complaint, ¶ 147.)




                                                      29
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 30 of 43




       Second Circuit courts have consistently held that berating or demeaning conduct is not

an adverse employment action. See e.g., Fox v. Costco Wholesale Corp., 918 F.3d 65, 72 (2d

Cir. 2019) (Hall, J.) (holding that four verbal reprimands, including yelling, were not adverse

employment actions); Hahn v. Bank of Am. Inc., 2014 U.S. Dist. LEXIS 45886, at *24

(S.D.N.Y. Mar. 31, 2014) (Freeman, J.) (concluding that the plaintiff’s allegations that, “on a

few occasions, [her supervisor] yelled at her, and, on a few other occasions, [the same

supervisor] otherwise embarrassed her in front of her co-workers” did not “rise to the level of

a material adverse action under the general retaliation standard”); Pomillo v. Wachtell Lipton

Rosen & Katz, 1999 U.S. Dist. LEXIS 53, at *8 (S.D.N.Y. Jan. 6, 1999) (Mukasey, J.)

(“plaintiff’s allegations with respect to any sarcastic comments, demeaning comments, insults,

threats, and intimidation do not constitute an adverse employment action”); E.E.O.C. v.

Bloomberg L.P., 967 F. Supp. 2d 816, 847 (S.D.N.Y. 2013) (Preska, J.) (noting that “yelling,

without more, does not constitute an adverse employment action” for the purpose of a

retaliation claim); Scott v. City of New York Dep’t of Corr., 641 F. Supp. 2d 211, 231

(S.D.N.Y. 2009) (Gorenstein, J.) (explaining that “verbal abuse is typically insufficient to

constitute an adverse employment action because negative or otherwise insulting statements

are hardly even actions, let alone adverse actions” for the purpose of a retaliation claim); Smalls

v, Allstate Ins. Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y. 2005) (Jones, J.) (“[B]eing yelled at

... do[es] not rise to the level of [an] adverse employment action . . . because [it does] not have

a material impact on the terms and conditions of Plaintiff’s employment”); Katz v. Beth Israel

Md. Ctr., 2001 U.S. Dist. LEXIS 29, at *14 (S.D.N.Y. Jan. 4, 2001) (Schwartz, J.) (“Being

yelled at [and] receiving unfair criticism . . . do not rise to the level of adverse employment

actions”); Sekyere v. City of N.Y., 2009 U.S. Dist. LEXIS 28960, at *9 (S.D.N.Y. Mar. 18,

                                                30
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 31 of 43




2009) (Jones, J.) (“Defendants’ yelling and screaming at Plaintiff anytime job related

instructions were given . . . do[es] not amount to adverse employment action”); Pappas v. N.Y.

Bd. of Educ., 2011 U.S. Dist. LEXIS 3871, at *3 n.3 (E.D.N.Y. Jan. 14, 2011) (Block, J.)

(being yelled at by supervisors is not an adverse employment action); Brennan v. City of White

Plains, 67 F. Supp. 2d 362, 374 (S.D.N.Y. Oct. 5, 1999) (Sweet, J.) (yelling once and telling

plaintiff another time that she had “made it miserable here” was not an adverse employment

action).

          Neither does denial of volunteer opportunities meet the requirement for an adverse

employment action. See e.g., Wharton v. County of Nassau, 2013 U.S. Dist. LEXIS 129127,

at *26 (E.D.N.Y. Sep. 10, 2013) (Seybert, J.) (denial of volunteer opportunities simply does

not rise to the level of adverse employment actions); Chamberlin v. Principi, 247 F. App’x

251, 254-55 (2d Cir. 2007) (Straub, J.) (preventing plaintiff from volunteering as a

replacement group leader did not satisfy standard for retaliatory act).

          On her part, Dr. Castro alleges: (1) that Dr. Fontes yelled at her to pick up a syringe

cap;9 and (2) that Dr. Fontes refused to support her request to go on a mission trip to Peru,

unless she used her vacation time (she went anyway). (Amended Complaint, at ¶¶ 115-116,

119.) Similarly, telling Dr. Castro that she needed to use vacation time for the Peru trip did

not constitute an adverse employment action. See e.g., Jean-Pierre v. Citizen Watch Co. of

America, Inc., 2019 U.S. Dist. LEXIS 196109, at *13 (S.D.N.Y. Nov. 12, 2019) (Caproni, J.)

(“Courts in this District have explained that an employer’s refusal to grant days off is not

an adverse employment action because while such actions may have made the work place


9   As discussed above, yelling is not an adverse employment action.



                                                       31
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 32 of 43




unpleasant,” they do not have any “attendant negative result”); Kaur v. New York City Health

& Hosps. Corp., 688 F. Supp. 2d 317, 332 (S.D.N.Y. 2010) (Preska, J.) (“denial of vacation

time . . . do[es] not rise to the level of an adverse employment action”); Gutierrez v. City of

New York, 756 F. Supp. 2d 491, 508 (S.D.N.Y. 2010) (Sand, J.) (refusing to grant days off is

not an adverse employment action); Lovera v. City of New York, 2014 U.S. Dist. LEXIS

20965, at *9 (S.D.N.Y. Feb. 14, 2014) (Crotty, J.) (the Unit C.O.’s refusal to approve an out

of town work trip was not an adverse employment action); Negussey v. Syracuse University,

1997 U.S. Dist. LEXIS 3853, at *35 (N.D.N.Y. Mar. 24, 1997) (Munson, J.) (indicating that

denial of travel money to present research in Greece did not materially change the conditions

of the plaintiff’s employment). Simply put, “not everything that makes an employee unhappy

is an actionable adverse action.” Clarke v. City of New York, 2001 U.S. Dist. LEXIS 11136,

at *14 (E.D.N.Y. Aug. 1, 2001) (Glasser, J.)

       Dr. Castro’s retaliation claim must also be dismissed for the additional reason that, as

discussed above, she has failed to establish that Yale University was aware that she engaged

in any protected activity; Dr. Castro’s “anonymous evaluation” of Dr. Fontes is certainly

insufficient to put Yale University on notice of any alleged discrimination. (Amended

Complaint, at ¶ 117.) See Paulino v. N.Y. Printing Pressman’s Union, Local Two, 301 Fed.

Appx. 34, at *37. Since neither Dr. Castro nor Dr. Eltorai has alleged an adverse employment

action, they have not satisfied their burden to plead a prima facie claim for retaliation, and the

retaliation claims asserted in Counts Two and Four must therefore be dismissed.




                                               32
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 33 of 43




       B.      Motion to Strike

               1.      Legal Standard

       Federal Rule of Civil Procedure 12(f) allows a party to request that the Court strike

from a pleading “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

P. 12(f). Whether to grant or deny a motion to strike is vested in the trial court’s sound

discretion. Tucker v. Am. Int’l Group, Inc., 936 F. Supp. 2d 1, 15 (D. Conn. March 28, 2013)

(Haight, J.). A motion to strike “may be granted where the allegations challenged have no real

bearing on the subject matter or are likely to prejudice the movant.” Red Ball Interior

Demolition Corp. v. Palmadessa, 908 F. Supp. 1226, 1241-42 (S.D.N.Y.1995) (Sweet, J.).

“Even where matter in a pleading is relevant to the controversy, it nonetheless may be stricken

if it is scandalous or set out in ‘needless detail.’” Cabble v. Rollieson, 2006 U.S. Dist. LEXIS

7385, at *32 (S.D.N.Y. Feb. 24, 2006) (Maas, J.) (citing Gleason v. Chain Service Rest., 300

F. Supp. 1241, 1257 (S.D.N.Y.1969) (Herlands, J.)). Where “[r]etention of the allegation will

prejudice the defendant, or if it serve[s] no purpose except to inflame the reader, then it should

be stricken.” Impulsive Music v. Pomodoro Grill, Inc., 2008 U.S. Dist. LEXIS 94148, at *7

(W.D.N.Y. Nov. 19, 2008) (Telesca, J.). Thus, “[t]o prevail on a Rule 12(f) motion to strike,

the movant must show (1) no evidence in support of the allegations would be admissible; (2)

the allegations have no bearing on the relevant issues; and (3) permitting the allegations to

stand would result in prejudice to the movant.” MC1 Healthcare, Inc. v. United Health Group,

Inc., 2019 U.S. Dist. LEXIS 76515, at *29-30 (D. Conn. May 7, 2019) (Dooley, J.). That

standard has been met in this case.




                                               33
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 34 of 43




                 2.      The Allegations Contained in Paragraphs 38 Through 61 of the Plaintiffs’
                         Amended Complaint are Immaterial, Impertinent, Scandalous, and
                         Inadmissible.

          Paragraphs 38 through 61 appear in a section titled “Yale University’s Troubling History

of Protecting Male Doctors Accused of Sexual Harassment.” (Amended Complaint, at ¶¶ 38-

61.) In Paragraphs 38 through 57, the plaintiffs recite the explicit details of four sexual

misconduct cases that were previously brought against Yale University by third-parties, and one

that is currently pending; neither the plaintiffs nor Dr. Fontes nor anyone else involved in the

present case were involved in any of those cases. (Id., at ¶¶ 28-48.) In those paragraphs, the

plaintiffs go so far as to identify each Yale employee accused of sexual misconduct by name, and

then relate, chapter-and-verse, the claims alleged in each of those unrelated actions. (Id., at ¶¶

20-48.) Then, in Paragraphs 58 through 61, the plaintiffs list the findings from an anonymous

survey conducted by the Association of American Universities regarding the presence of

sexually harassing behaviors among students – not employees – at Yale University. (Id., at ¶¶

48-50.)

          The allegations contained in Paragraphs 38 through 57 are entirely irrelevant, immaterial,

and impertinent to the present action. The individual plaintiffs have asserted claims for gender-

based hostile work environment and retaliation based on specific, discrete acts of allegedly

inappropriate behavior by Dr. Fontes. None of the incidents alleged in Paragraphs 38 through 57

have any similarity to the claims of the present plaintiffs. Neither they nor Dr. Fontes were in any

way connected to those prior and pending claims of sexual harassment, and none of them resulted

in any adjudication of wrongdoing by anyone. They are therefore irrelevant to the instant action;

and evidence about those claims will not be admissible in this action.




                                                 34
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 35 of 43




       Correction Officers Benevolent Assn. v. Kralik, 226 F.R.D. 175 (S.D.N.Y. 2005)

(Robinson, J.), is instructive. In that case, the Correction Officers Benevolent Association and

several of its individual members alleged gender-based discrimination against the Sheriff of

Rockland County, the Rockland County Office of the Sheriff, and the County of Rockland.

Id., at *176. In several paragraphs of the complaint, the plaintiffs detailed a 1992 settlement

of a prior lawsuit involving similar parties and issues. Id., at *177. They also attached an

exhibit to the complaint that referenced past litigation involving the parties. Id. The Court

struck the paragraphs, holding that “[p]rior settlement agreements, no matter how similar the

litigation, are irrelevant to this case or the facts giving rise thereto.” Id. The Court also struck

the exhibit, reasoning that the “references to past events and litigation [were] equally unrelated

to the matter at hand.” Id.

       The Court’s holding in Smith v. AVSC International, Inc., 148 F. Supp. 2d 302

(S.D.N.Y. 2001) (Sweet, J.), is also persuasive. In that case, the plaintiff claimed that his

termination was motivated by retaliation and discrimination based on his gender and/or age.

Id., at *306. The plaintiff alleged various incidents of harassment by his direct supervisor

against parties other than the plaintiff, and the defendant-employer moved to strike those

allegations pursuant to 12(f) on the ground that they were immaterial and irrelevant. Id., at

*317. The Court granted the motion to strike, holding that specific allegations about the

supervisor’s behavior toward other employees were not relevant to the plaintiff’s claims. Id.

If prior allegations against the same supervisor must be stricken, then a fortiori the motion to

strike should be granted in the present case where the extraneous allegations relate to alleged

harassment by different supervisors in different departments. See also, Corley v. Louisiana ex

rel. Division of Admin. Office of Risk Management, 2010 U.S. Dist. LEXIS 84516, at *4-6

                                                35
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 36 of 43




(M.D. La. Aug. 16, 2010) (Reidlinger, J.) (in a race discrimination case, striking allegations of

“unrelated discriminatory actions by the defendants against other African-American

employees in the agency where [the plaintiff] worked” because “the events are irrelevant to

the plaintiff’s individual claims of discrimination/retaliation”); Tennison v. Circus Enterprises,

Inc., 244 F.3d 684, 690 (9th Cir. 2001) (Boochever, J) (in a sexual harassment

case, finding that the exclusion of evidence regarding complaints by other, non-plaintiff

employees years prior to the conduct at issue was not appropriate, since admitting the evidence

would have created “a significant danger that the jury would base its assessment of liability on

remote events involving other employees, instead of recent events concerning Plaintiffs”);

Allocco v. Dow Jones & Co., 2002 U.S. Dist. LEXIS 12542, at *5 (S.D.N.Y. July 10, 2002)

(McKenna, J.) (granting motion to strike allegations regarding the defendants’ conduct

unrelated to the plaintiff’s claims).

        The reasoning in Kralik and Smith is applicable here. The fact that four sexual

misconduct cases were previously brought against Yale University by parties not involved in

the subject action, in which allegations were made against different supervisors in different

departments from the present plaintiffs, does not make it any more or less probable that the

instant plaintiffs were the victims of discrimination or retaliation. See, Fed. R. Evid. 401

(evidence is relevant if it has “any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would

be without the evidence”). Unlike in Kralik, where the Court struck allegations and an exhibit

regarding prior litigation involving similar parties, here it is undisputed that the prior sexual

misconduct cases did not involve either the present plaintiffs or Dr. Fontes or any of the other

supervisors whose conduct is being challenged in the present case, nor did they involve the

                                               36
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 37 of 43




same department; thus, the argument is even stronger that they bear no relationship to the

claims asserted in the present action.

        Similarly, the statistics described in Paragraphs 58 through 61--which involve an

anonymous survey which queried Yale University undergraduate students, not Medical Center

employees, as to their perception of sexual assault on campus--are entirely irrelevant to the hostile

work environment claims asserted by the present plaintiffs. Even if the undergraduate students

believed they were the victims of sexual assault (most often by other students), that would not

make it any more or less likely that the physicians at the Medical Center who filed the present

complaint were subjected to a hostile work environment. And an anonymous survey concerning

that subject would clearly be inadmissible to prove the present plaintiffs’ claims. See, Tucker,

936 F. Supp. 2d 1, 25 (Haight, J.) (granting motion to strike because the allegations were

irrelevant, and “[t]o allow such irrelevant allegations to remain would unduly prejudice

Defendants”).

        Since the prior and pending sexual misconduct cases and statistics recited in the present

complaint will not “make the existence of any fact that is of consequence to the determination

of the action more probable or less probable than it would be without the evidence,” that

evidence is inadmissible. See, Fed. R. Evid. 401. Evidence of prior and pending sexual

misconduct cases and sexual harassment at Yale University is further inadmissible because it

constitutes character evidence under Federal Rule of Evidence 404(b). See, Fed. R. Evid.

404(b)(1) (“Evidence of a crime, wrong, or other act is not admissible to prove a person’s

character in order to show that on a particular occasion the person acted in accordance with the

character”). When faced with a similar issue in Gethers v. McDonald, 2017 U.S. Dist. LEXIS

65676 (D. Conn. May 1, 2017) (Bryant, J.), an employment discrimination case, Judge Bryant

                                                 37
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 38 of 43




held that “to the extent Plaintiff seeks to offer his coworkers’ experiences with alleged

discrimination as evidence of a pattern or practice of discriminatory employment practices,

such evidence is inadmissible.” Id., at *6. She further stated:

        Nor may Plaintiff offer evidence of Defendant’s other allegedly discriminatory hiring
        decisions to prove [Defendant’s] character in order to show that . . . [Defendant] acted
        in accordance with the character when filling the May 7, 2012 job posting. . . To the
        extent Plaintiff impermissibly attempts to establish a pattern or practice of
        discrimination or that Defendant’s character led him to discriminate against Plaintiff,
        it is inadmissible.

Id., at *6-8.

        Like the evidence the plaintiff attempted to submit in Gethers, evidence of prior and

pending sexual misconduct cases and sexual harassment at Yale University is inadmissible to

show a pattern or practice of discrimination. See also, McLeod v. Parsons Corp., 73 F. App’x

846, 853 (6th Cir. 2003) (Keith, J.) (finding that Rule 404(b) evidence of prior

employment discrimination lawsuits against defendant to be inadmissible).

        The allegations contained in Paragraphs 38 through 61 undoubtedly fall within the

definition of “scandalous.” “A scandalous allegation is one that reflects unnecessarily on the

defendant’s moral character, or uses repulsive language that detracts from the dignity of the

court.” Cabble, 2006 U.S. Dist. LEXIS 7385, at *32. “Even where matter in a pleading is

relevant to the controversy, it nonetheless may be stricken if it is scandalous or set out in

‘needless detail.’” Id. (citing Gleason, 300 F. Supp. 1241, at *1257). There is little doubt that

the allegations contained in Paragraphs 38 through 61 are inflammatory; they needlessly

identify each Yale University employee accused of sexual misconduct by name – which

constitutes an unwarranted invasion of privacy – and set forth the allegations against each




                                               38
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 39 of 43




employee in excruciating detail. If these allegations do not fall within the ambit of “scandalous,”

surely no allegations can possibly meet that threshold.

       If the allegations contained in Paragraphs 38 through 61 are permitted to remain, Yale

University will suffer prejudice; there exists a real danger that the jury will base its assessment

of liability on remote events involving other employees or students, or will become angered

by the allegations and seek to punish the defendants for conduct unrelated to the claims asserted

in this action. District Courts in the Second Circuit have held that, if “[r]etention of the

allegation will prejudice the defendant, or if it serve[s] no purpose except to inflame the reader,

then it should be stricken.” See e.g., Impulsive Music v. Pomodoro Grill, Inc., 2008 U.S. Dist.

LEXIS 94148, at *7 (W.D.N.Y. Nov. 19, 2008) (Telesca, J.). Accordingly, Paragraphs 38

through 61 should be stricken.

       C.      Motion for a More Definite Statement

               1.      Legal Standard

       Federal Rule of Civil Procedure 12(e) provides that “[i]f a pleading to which a

responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be

required to frame a responsive pleading, the party may move for a more definite statement

before interposing a responsive pleading.”        A motion for a more definite statement is

appropriately granted when a pleading is “sufficiently intelligible for the district court to make

out one or more potentially viable legal theories on which the claimant might proceed . . .

but where the pleading is so vague or ambiguous that the opposing party cannot respond to it.”

P&G Auditors & Consultants, LLC v. Mega International Commer. Bank Co., 2019 U.S. Dist.

LEXIS 169750, at *7-8 (S.D.N.Y. Sep. 30, 2019) (Oetken, J.). “The granting of 12(e) motions

is within the discretion of the district court.”          Wisconsin Province of the Society of

                                                39
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 40 of 43




Jesus v. Cassem, 2018 U.S. Dist. LEXIS 229395, at *8 (D. Conn. May 24, 2018) (Bryant, J.);

Szarmach v. Sikorsky Aircraft, 2001 U.S. Dist. LEXIS 25744, at *8 (D. Conn. Sep. 28, 2001)

(Dorsey, J.).

                2.         The Allegations Contained in Paragraphs 69-73, 76-77, 82-88, 91, 101,
                           107, 112, 118, 136, 138, 140-141, 146-147, 151, 157, 161-162, 164, 171,
                           176, 179, 180, 184, 190, 194-195, 198, and 199-201 are so Vague that
                           Yale University Cannot Possibly Prepare a Response.

        To permit Yale University to prepare an appropriate response to the Amended

Complaint, Yale University requests that the Court order the plaintiffs to revise their Amended

Complaint to identify by name various individuals referenced throughout who were (1)

allegedly also victims of sexual harassment by Dr. Fontes; (2) witnesses to the alleged sexual

harassment and retaliation suffered by the plaintiffs; or (3) aware of Dr. Fontes’ alleged

misconduct, all of whom are listed anonymously in the Amended Complaint. Without the

names of these individuals, Yale University cannot properly investigate or respond to the

plaintiffs’ allegations.

                           i.     Dr. Fontes’ Alleged Harassment of Drs. X and Y Referenced in
                                  Paragraphs 69-73, 76-77, 82-88, 112 and 198.

        In Paragraphs 69-73, the plaintiffs allege that Dr. Fontes unwantedly kissed Dr. X, a

female Professor of Anesthesiology, on two separate occasions in 2015, and that no

disciplinary action was taken against him. (Amended Complaint, ¶¶ 69-73, 74.) In Paragraphs

76-77, 82-88, 112 and 198, the plaintiffs then allege that, in June, 2016, Dr. Fontes danced

very closely and provocatively with Dr. Y, a female resident, at Barcelona Wine Bar, after the

residency program’s graduation ceremony. (Id., at ¶¶ 76-77.)




                                                  40
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 41 of 43




                       ii.     Unnamed Witnesses Referenced in Paragraphs 118, 138, 140-
                               141, 146-147, 151, 157, 161-162, 164, 176, 179-180, 184, 190,
                               194-195, 199, 200-201.

       In Paragraph 118, Dr. Castro alleges that she advised several unnamed “floor runners”

about Dr. Fontes’ inappropriate conduct, (Id., at ¶ 118), and in Paragraph 184, Dr. Lori-Ann

Oliver alleges she told “other female employees to the Division Chief of the Pain Management

section of the Department of Anesthesiology” about Dr. Fontes’ misconduct. (Id., at ¶ 184.)

The plaintiffs also reference numerous unnamed individuals in Paragraphs 138, 140-141, 146-

147, 161-162, 164, who were involved in ICU cases leading up to Dr. Eltorai’s reassignment.

In Paragraphs 151, 157, 176, 179-180, 190, 194-195, 199, and 200-201, the plaintiffs describe

several individuals who were either in their presence when Dr. Fontes allegedly sexually

harassed them, or were otherwise aware of Dr. Fontes’ inappropriate conduct, such as a

“female attending physician” and “male surgeon.”

                       iii.    Unnamed Employees of Yale University Referenced in
                               Paragraphs 91 and 171 Who Were Allegedly Aware of Dr.
                               Fontes’ Inappropriate Behavior.

       In Paragraph 91, the plaintiffs allege that “numerous senior YNHH attending

physicians” were aware of Dr. Fontes’ inappropriate conduct. (Id., at ¶ 91.) Likewise, in

Paragraph 171, the plaintiffs allege that Dr. Lichtor and “his superiors” were aware of Dr.

Fontes’ misconduct. (Id., at ¶ 171.)

                       iv.     The “Male Surgeon” Referenced in Paragraph 107 Who
                               Allegedly Sexually Harassed Dr. Boules.

       In Paragraph 107, Dr. Boules claims that she was sexually harassed on a separate

occasion by a “male surgeon,” and that although she requested assistance from Dr. Fontes, he

did nothing to help her. (Id., at ¶ 107.)



                                             41
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 42 of 43




       Without the names of the numerous individuals referenced by the plaintiffs throughout

their Amended Complaint, Yale University cannot adequately investigate or respond to the

plaintiffs’ allegations. It is not clear from the plaintiffs’ Amended Complaint whether Drs. X

or Y, or any of the other unnamed individuals, are still employed by Yale University or Yale

New Haven Hospital. There are more than 11,000 faculty and staff at the Yale School of

Medicine alone, and it would be impossible for defense counsel to canvass all of them in order

to formulate an answer to the plaintiffs’ Amended Complaint. Moreover, the alleged incidents

occurred over a period of five years, making it all the more difficult for the defense to

investigate the allegations. This is exactly the situation where a motion for a more definite

statement is warranted. See e.g., P&G Auditors, 2019 U.S. Dist. LEXIS 169750, at *7-8.

III.   CONCLUSION

       For all of the foregoing reasons, the Court should grant Yale University’s Motion to

Dismiss, Motion to Strike, and Motion for a More Definite Statement.



                                               THE DEFENDANT,
                                               YALE UNIVERSITY


                                         By:                  /s/
                                               PATRICK M. NOONAN – CT00189
                                               KRISTIANNA L. SCIARRA – CT30223
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com
                                                      ksciarra@ddnctlaw.com




                                               42
Case 3:20-cv-00330-JBA Document 53-1 Filed 06/19/20 Page 43 of 43




                                     CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                43
